Opinion issued September 24, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00307-CV
                            ———————————
                         NASSER CHEHAB, Appellant
                                         V.
  DISCOUNT TIRE COMPANY OF TEXAS, INC. AND MATT SOUDER
              AND BRIAN FERGUSON, Appellees


                    On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-82832


                          MEMORANDUM OPINION

      Appellant, Nasser Chehab, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE §§ 51.207, 51.208, 51.941(a), 101.041; Order, Fees Charged in the

Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial
Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015).

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5, 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                         2